Citation Nr: 1731730	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  08-07 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee osteoarthritis, status post arthroscopic surgeries and medial meniscectomy (right knee disability).

2.  Entitlement to a rating in excess of 20 percent prior to September 10, 2013, for left knee degenerative changes, status post arthroscopic surgeries (left knee disability).  

3.  Entitlement to a rating in excess of 30 percent on and after November 1, 2014, for left knee degenerative changes, status post total knee replacement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board remanded this matter in January 2011 so the RO could obtain VA treatment records since 2008 and to schedule the Veteran for an orthopedic examination to assess the nature and severity of his left and right knee disabilities.  In June 2014, the Board remanded this matter again because it found the February 2011 VA examination report did not address additional limitation regarding extension after repeat range of motion testing and the March 2012 addendum opinion failed to clarify the February 2011 report.  

While the Veteran's claims were in remand status following the June 2014 remand, the Agency of Original Jurisdiction (AOJ) issued a November 2014 rating decision wherein a temporary total rating (100 percent) was granted, effective from September 10, 2013 to November 1, 2014, which constitutes a one-year period following the Veteran's September 2013 total left knee replacement.  See 38 C.F.R. § 4.71a (2016), Diagnostic Code 5055.  As a total rating is the maximum rating assignable, the Board will not undertake any further consideration of an increased rating during this period.

The most recent remand in August 2015 occurred because there was a Stegall violation.  (see Stegall v. West, 11 Vet. App. 268 (1998), which held that "a remand by...the Board confers on the veteran...., as a matter of law, the right to compliance with the remand orders.")  Specifically, the July 2014 VA medical opinion did not clarify the February 2011 examination report.  The new examination focused exclusively on range of motion.  It also included a conflicting opinion because it stated the Veteran did not have additional limitation of ROM in either knee after repetitive use, but then suggested there would be increased loss of function in both knees after repetitive use due to pain.  

In June 2010, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, a remand is necessary to ensure that the Board has a complete record on which to base its decision.

The Veteran was afforded VA examinations in September 2015 after the August 2015 remand.  The United States Court of Appeals for Veterans Claims has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59 (2016).  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  The prior VA examination did not comply with Correia and as such, remand is required so that the Veteran may be afforded a new VA examination that contains adequate information under Correia.  Prior to scheduling a new VA examination, any outstanding treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all updated VA treatment records related to the Veteran's left and right knee disabilities and associate them with the claims file.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his left and right knee disabilities.  The claims file must be made available to the examiner.

The examination(s) must include range of motion studies. In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups. If the examiner is not able to determine the additional range-of-motion loss due to the above functional factors without resort to speculation, a full basis for this conclusion must be provided. The examiner should also state what evidence would allow for such an opinion. The joints must be tested for pain on both active and passive range of motion with weight bearing and non-weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

3.  After completing the action detailed above, readjudicate the claims on appeal with consideration of all the evidence of record, including all VA and private treatment records added to the claims file.  If the benefits sought are not granted in full, return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







